petitioner would not have pleaded guilty and would have insisted on going
                to trial). Both components of the inquiry must be shown, Strickland, 466
                U.S. at 697, and the petitioner must demonstrate the underlying facts by a
                preponderance of the evidence, Means v. State, 120 Nev. 1001, 1012, 103
                P.3d 25, 33 (2004). We give deference to the district court's factual
                findings if supported by substantial evidence and not clearly erroneous but
                review the court's application of the law to those facts de novo.   Lader v.
                Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                            First, appellant claimed his counsel had a conflict of interest
                because his first counsel threatened to physically harm appellant.
                Appellant's first counsel testified at the evidentiary hearing that he and
                appellant got into an argument, during which counsel threatened to harm
                appellant. Following that argument, a different attorney represented
                appellant for the district court proceedings, including the preliminary
                hearing, plea negotiations, plea canvass, and sentencing hearing. The
                second counsel testified at the evidentiary hearing that he and appellant
                had a fine working relationship. Under these circumstances, appellant
                failed to demonstrate an actual conflict of interest. See Clark v. State, 108
                Nev. 324, 326, 831 P.2d 1374, 1376 (1992). Moreover, the collapse of the
                initial attorney-client relationship was cured by the substitution of the
                second counsel. Therefore, the district court did not err in denying this
                claim.
                            Second, appellant claimed that his counsel failed to challenge
                the amended information. Appellant failed to demonstrate that his
                counsel's performance was deficient or that he was prejudiced. Appellant
                made only a bare claim that counsel should have challenged the amended
                information and did not identify any grounds upon which such a challenge
                would have been successful. See Hargrove v. State, 100 Nev. 498, 252-53,
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
686 P.2d 222, 225 (1984). Therefore, the district court did not err in
denying this claim.
            Third, appellant claimed that his counsel was ineffective for
failing to pursue an insanity defense. Appellant failed to demonstrate
that his counsel's performance was deficient or that he was prejudiced.
Prior to appellant's plea, appellant was evaluated and determined to be
competent. Counsel testified that he reviewed the evaluation and did not
find anything to support an insanity defense. Moreover, appellant did not
demonstrate that he was in a delusional state during the crime such that
he could not know or understand the nature and capacity of his acts or
could not appreciate the wrongfulness of his acts. See Finger v. State, 117
Nev. 548, 576, 27 P.3d 66, 84-85 (2001). Accordingly, appellant failed to
demonstrate a reasonable probability of a different outcome had counsel
sought to present an insanity defense. Therefore, the district court did not
err in denying this claim.
             Fourth, appellant claimed that his counsel should have moved
to dismiss the charges due to the State's suborning perjury from witnesses
at the preliminary hearing. Appellant failed to demonstrate that his
counsel's performance was deficient or that he was prejudiced. Appellant
made only a bare claim that witnesses committed perjury at the
preliminary hearing and provided no evidence that the State suborned
perjury. Bare claims are insufficient to demonstrate that a petitioner is
entitled to relief.   See Hargrove, 100 Nev. at 252-53, 686 P.2d at 225.
Therefore, the district court did not err in denying this claim. 2


      2Appellant also claimed that his appellate counsel was ineffective for
failing to argue on direct appeal that the State suborned perjury at the
preliminary hearing. Given the lack of evidence to support the underlying
claim, appellant failed to demonstrate a reasonable likelihood of success
                                                  continued on next page . . .


                                       3
                             Fifth, appellant claimed that his counsel was ineffective for
                failing to investigate appellant's mental health or argue that he was
                incompetent. Appellant failed to demonstrate that counsel's performance
                was deficient or that he was prejudiced. Counsel testified that he had
                appellant evaluated for competency and that the evaluation showed that
                appellant was competent. Counsel testified that appellant was able to
                help in his defense and appeared to understand the proceedings.           See
                Melchor-Gloria v. State, 99 Nev. 174, 179-80, 660 P.2d 109, 113 (1983)
                (citing Dusky v. United States, 362 U.S. 402 (1960)). Appellant failed to
                demonstrate a reasonable probability of a different outcome had counsel
                conducted further investigation into appellant's mental health. Therefore,
                the district court did not err in denying this claim.
                             Sixth, appellant claimed that his counsel coerced his plea and
                forced him to enter a plea under duress. Appellant failed to demonstrate
                that his counsel's performance was deficient or that he was prejudiced.
                Appellant acknowledged in the guilty plea agreement and at the plea
                canvass that he entered his guilty plea voluntarily and did not act under
                duress or coercion. Therefore, the district court did not err in denying this
                claim.
                             Seventh, appellant claimed that his counsel failed to
                investigate witnesses. Appellant failed to demonstrate that his counsel's
                performance was deficient or that he was prejudiced. Counsel testified at
                the evidentiary hearing that he attempted to subpoena potential witnesses
                for the preliminary hearing, but two of appellant's requested witnesses

                . . . continued

                on appeal had counsel argued that the State suborned perjury. Kirksey v.
                State, 112 Nev. 980, 998, 923 P.2d 1102, 1114 (1996).

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A


                                                                                                J
                    testified for the State and four others did not attend the hearing. Counsel
                    testified that after the hearing, appellant indicated that he wished to
                    accept a plea offer and that further investigation into witnesses ceased.
                    Appellant failed to demonstrate that this was an unreasonable decision by
                    counsel or a reasonable probability of a different outcome had counsel
                    conducted further investigation into witnesses. Therefore, the district
                    court did not err in denying this claim.
                                Eighth, appellant claimed that his counsel did not present
                    mitigation evidence at the sentencing hearing or argue for a lower
                    sentence. Appellant failed to demonstrate that his counsel's performance
                    was deficient or that he was prejudiced. Counsel testified that he
                    attempted to demonstrate that the court should give appellant a lesser
                    sentence due to appellant's mental health problems. Appellant failed to
                    demonstrate a reasonable probability of a different outcome at the
                    sentencing hearing had counsel provided further evidence or arguments
                    for leniency. Therefore, the district court did not err in denying this claim.
                                Ninth, appellant claimed that his counsel was ineffective for
                    failing to challenge the improper notice of intent to seek sentencing as a
                    habitual criminal. Appellant asserted the notice was improper because
                    the enhancement was listed as a charge in the information and a later
                    corrected notice was filed less than 15 days before the sentencing hearing.
                    Appellant failed to demonstrate that his counsel's performance was
                    deficient or that he was prejudiced. Counsel stated at the evidentiary
                    hearing that he was aware of a potential defect in the notice, but did not
                    want to ruin a favorable plea agreement by arguing the notice was
                    improper. As appellant was aware in a timely manner of the State's
                    intent to seek adjudication as a habitual criminal and appellant had
                    sufficient prior felonies to be eligible for such a sentence, he failed to
SUPREME COURT       demonstrate a reasonable probability of a different outcome had counsel
        OF
     NEVADA
                                                           5
(0) 1947A     • 0
                argued the notice was improper. Therefore, the district court did not err
                in denying this claim.
                            Tenth, appellant claimed that his counsel was ineffective for
                failing to argue that adjudication as a habitual criminal by a judge rather
                than a jury is unconstitutional. Appellant failed to demonstrate either
                deficiency or prejudice because this court has held a defendant is not
                entitled to a jury determination on a habitual criminal allegation.      See
                O'Neill v. State, 123 Nev. 9, 16, 153 P.3d 38, 43 (2007). Therefore, the
                district court did not err in denying this claim.
                            Next, appellant claimed that his appellate counsel was
                ineffective. To prove ineffective assistance of appellate counsel, a
                petitioner must demonstrate that counsel's performance was deficient in
                that it fell below an objective standard of reasonableness, and resulting
                prejudice such that the omitted issue would have a reasonable probability
                of success on appeal. Kirksey, 112 Nev. at 998, 923 P.2d at 1114. Both
                components of the inquiry must be shown.        Strickland, 466 U.S. at 697.
                Appellate counsel is not required to raise every non-frivolous issue on
                appeal.   Jones v. Barnes, 463 U.S. 745, 751 (1983). Rather, appellate
                counsel will be most effective when every conceivable issue is not raised on
                appeal. Ford v. State, 105 Nev. 850, 853, 784 P.2d 951, 953 (1989).
                            First, appellant claimed that his appellate counsel was
                ineffective for failing to raise facts on appeal. Appellant failed to
                demonstrate deficiency or prejudice for this claim as he failed to identify
                what facts counsel failed to address on appeal. See Hargrove, 100 Nev. at
                252-53, 686 P.2d at 225. Therefore, the district court did not err in
                denying this claim.
                            Second, appellant claimed that his appellate counsel was
                ineffective for failing to prepare an adequate record for the appeal and
SUPREME COURT   failing to meet with appellant to discuss the appeal. Appellant failed to
        OF
     NEVADA
                                                       6
(0) 1947A
                demonstrate that his counsel's performance was deficient or that he was
                prejudiced. Appellant did not identify what portions of the record his
                counsel failed to include for the direct appeal and he failed to demonstrate
                a reasonable likelihood of success on appeal had counsel discussed the
                direct appeal with him. See id. Therefore, the district court did not err in
                denying this claim.
                            Third, appellant claimed that his appellate counsel failed to
                argue on appeal that appellant was incompetent. Appellant failed to
                demonstrate that his counsel's performance was deficient or that he was
                prejudiced. Appellant was examined prior to entry of his plea and
                determined to be competent, and appellant failed to demonstrate that
                reasonable counsel would have argued on direct appeal that appellant was
                actually incompetent. Appellant failed to demonstrate a reasonable
                likelihood of success for this claim as he did not demonstrate that he did
                not have the ability to consult with his attorney with a reasonable degree
                of rational understanding and that he did not have a rational and factual
                understanding of the proceedings against him.        See Melchor-Gloria, 99
                Nev. at 179-80, 660 P.2d at 113. Therefore, the district court did not err in
                denying this claim.
                            Next, appellant claimed that the trial court should not have
                sentenced him as a habitual criminal, should not have sentenced him
                when he was under the influence of antipsychotic medication, allowed
                hearsay, did not properly canvas him on his plea, and did not consider the
                totality of the circumstances surrounding his plea. Appellant also claimed
                his sentence was disproportionate to the crimes and the State committed
                malicious prosecution. These claims were not based on an allegation that
                appellant's plea was involuntarily or unknowingly entered or that his plea
                was entered without effective assistance of counsel, and therefore, were
SUPREME COURT   not permissible in a post-conviction petition for a writ of habeas corpus
        OF
     NEVADA
                                                      7
(0) 1947A
stemming from a guilty plea.        See NRS 34.810(1)(a). Therefore, the
district court did not err in denying these claims.
             Having concluded that appellant is not entitled to relief, we
             ORDER the judgment of the district court AFFIRMED. 3




                         Hardesty



Parraguirre '4`                             Cherry


cc: Hon. Robert W. Lane, District Judge
     Frederick William Adkins
     Nye County District Attorney
     Attorney General/Carson City
     Fifth District Court Clerk




      3 We  have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in this matter, and we conclude
that no relief based upon those submissions is warranted. To the extent
that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.



                                       8